7s

Case 2:18-cv-01484-SDW-SCM Document 18 Filed 05/01/19 Page 1 of 1 PagelD: 119
U.S. Department of Justic. PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFF . COURT CASE NUMBER
United States of America 18-01484
DEFENDANT Writ OF PROCESS

 
 
 
  

 

Ida Dunston, et al. US. biol) COURT
la Dunston, et a DISTRIET CE ¥ JERSEY mt ~ ( Gov)

NAME OF INDIVIDUAL, COMPANY, CORPORATION (£710. SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE Ida Dunston
AT ADDRESS (Street or RFD, Apartment No., Ci

78 Clinton Street, Paterson, NJ 07522.

 

 

 

 

 

 

 

 

 

 

 

 

  

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND AD BE Number of ;
MA ~ process to be ad
Y ‘f/2019 served with this Form 285 | 1:
| AT 8:30 ee
FRANK J. MARTONE, P.C. WILLA T War" Number of partes to be ere
1455 BROAD STREET CLERK served in this case ] 4 ” ie
BLOOMFIELD, NJ 07003 hat ;
Check for service oa
| on U.S.A, N/A =
i
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alters Addresses.”
All Telephone Numbers, and Estimated Times Available for Service):
Fold Fold

 

Ta

 

This is an action to foreclosure a mortgage that is in default given by Ida Dunston to the Administrator of the United States
Small Business Administration. Ida Dunston was served at the property and, at this time, continues to reside at the property.
Please serve and post the Writ at the property, and serve Ida Dunston at her current place of residence at 78 Clinton Street,
Paterson, NJ 07522.

Sign: i, Ne reqyesting service on behalf of: i] PLAINTIFF TELEPHONE NUMBER DATE
Tad LC] DEFENDANT 973-473-3000 9/19/18

 

 

 

 

—— BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

I acknowledge receipt for the total { Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. igi

. Origin Serve x
(Sign only for USM 285 if more | Ss S Cohn dhe | | ly
than one USM 285 is submitted) No. > O Now { V. is !

I hereby certify and return that I FAtave personally served , CJ have legal evidence of service, (J have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

 

 

Ci hereby certify and return that 1 am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

Name and tile of individual served (if not shown above) FAA person of suitable age and discretion
7 > “7 ( {29 Z re then residing in defendant's usual place
LOE LA Lu i vettn, ¥ oP o of abode
Address (complete only dj ifferent than shown above) Date . Time

 

yeu Jf Sak

“a Ve U.S. Marshal or Deputy
we) 09D) 27

 

 

 

 

 

 

 

 

 

 

 

 

if,
Service Fee Total Mileage Charges| Forwarding Fee To Bes Advance Deposits _|-} d to U.S. Marshal* or
including endeavors) (Amount of Refund*)
30 | 19.72. 9A s0.0
REMARKS:
MIRaeitinvomsen i. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT™*: To be returned to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285

5. ACKNOWLEDGMENT OF RECEIPT e _ Rev. 11/13
\R-cv-\484 Hl
